DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Office Action regarding Application No. 16/742,593, filed on 1/14/2020, where Claims 1-20 are pending.


 Drawings – Objections

The drawings are objected to because some of the reprinted/printed images that appear within the Drawings, such within FIGS. 1 and 15 contain blurry and/or unreadable/unrecognizable images and/or text that is smaller than 1/8" in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 


The drawings are further objected to as failing to comply with 37 CFR 1.84(I) because the following figure is unreadable and/or is unsatisfactory for reproduction:
Fig. 15
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure contains text that is smaller than the permissible limit of 1/8”: 
Fig. 15.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.








 Claim Objections

Regarding Claim 14 of the instant Application, Claim 14, line 4, improperly contains a period located immediately after the term ‘and.’
Regarding Claim 20 of the instant Application, Claim 20, line 8, appears to contain a grammatical error in that the phrase “an addition service” likely should have instead appeared as being “an additional service.”


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.


Step 1:
	Claim 1 falls within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claim 1 is directed to an abstract idea on the grounds set out in 

Step 2A Prong 1:
	Claim 1 recites, in part, aggregating health data of an individual; analyzing health indicator information to determine one or more factors that impact the health of the individual; and determining one or more indicators of the health of the individual.

	These steps amount to a mental process, which constitutes a specific type of abstract idea, since the steps are analyzing health indicator information to determine one or more factors that impact the health of the individual.  Fundamentally, the steps can be determine through a mental process of a human being.  Additionally, these steps also amount to organizing human activity, which constitute a specific type of abstract idea.  Fundamentally, the steps are that of organizing human activity, and, more specifically, the steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including following rules or instructions, including such steps as “... aggregating health data of an individual; analyzing health indicator information to determine one or more factors that impact the health of the individual; and determining one or more indicators of the health of the individual,” which constitute organizing human activity (See, for example, [0037] of the Specification of the instant Application, which describes that individual health information can include, for example, medical imaging and laboratory test data, which can be obtained from electronic medical records of individuals).

	Accordingly, Claims 2-5 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claim.



Step 2A Prong 2:
 Instructions to implement the Judicial Exception. MPEP 2106.05(f)
The claim limitations of Claim 1, including “a system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to perform operations comprising: ... generating one or more models that include the one or more factors; [and] evaluating the one or more models with respect to the health data of the individual ...” constitute additional elements under Step 2A Prong 2.

	Claims 1 and 11 of the instant Application recites elements which include a system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to perform operations comprising: generating one or more models that include the one or more factors; and evaluating the one or more models with respect to the health data of the individual.  Claim 6 is purely directed to an abstract idea.  Each of these computer elements is recited at a high level of generality (e.g., a generic computer performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not impose any meaningful limits on practicing the abstract idea.  Since each computer element of Claim 1 of the instant Application, including “a system comprising: one or more processors; and one or more computer-readable storage media storing instructions that are executable by the one or more processors to perform operations comprising: ... generating one or more models that include the one or more 

Accordingly, Claims 2-5 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Sep 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

	Insignificant Extra-Solution Activity. MPEP 2106.05(g).  Well-Understood, Routine, Conventional Activity. 2106.05(d)

	The limitations of claim 1, including “... aggregating health data of an individual ...” constitute limitations under the insignificant extra-solution activity rationale (MPEP 2106.05(g)), For example, Paragraphs [0091] and [0136] of the Specification of the instant Application describes aggregating health data from individuals, which is well-understood, routine, conventional activity, [0091], [0136] of the instant Application; MPEP 2106.05(d)).  The limitations of Claim 1, including “... aggregating health data of an individual; analyzing health indicator information to determine one or more factors that impact the health of the individual; ... and determining one or more indicators of the health of the individual” constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.

Therefore, these elements of the limitations only amount to insignificant extra-solution activity, and are accordingly not sufficient to integrate the abstract idea into a practical application, while also constituting well-understood, routine, conventional activity.


	The claimed invention is directed to a data set and providing an output of data without significantly more.  The claims recite “... aggregating health data of an individual; analyzing health indicator information to determine one or more factors that impact the health of the 

	
	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.



Step 1:
	Claim 6 falls within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a process, which constitutes a statutory category of eligible subject matter for obtaining a patent.  Claim 6 is directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 7-10 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claim 6.

Step 2A Prong 1:
	Claim 6 recites, in part, determining one or more indicators of the health of an individual; determining one or more actions that the individual can take to increase at least one indicator of the one or more indicators; determining an amount of increase in an indicator of the health of the individual for an action of the one or more actions; determining that the amount of increase is above a threshold level; and generating a recommendation with service opportunities including the action to increase the indicator of the health of the individual.

	These steps amount to a mental process, which constitutes a specific type of abstract idea, since the steps are analyzing health indicator information to determine one or more factors that impact the health of the individual.  Fundamentally, the steps can be determined through a mental process of a human being.  Additionally, these steps also amount to organizing human activity, which constitute a specific type of abstract idea.  Fundamentally, the steps are that of organizing human activity, and, more specifically, the steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including following rules or instructions, including such steps as “... determining one or more indicator of the health of an individual; determining one or more actions that the individual can take to increase at least one indicator of the one or more indicators; determining an amount of increase in an indicator of the health of the individual for an action of the one or more actions; determining that the amount of increase is above a threshold level; and generating a recommendation with service opportunities including the action to increase the indicator of the health of the individual,” which constitute organizing human activity (See, for example, [0037] of the Specification of the instant Application, which describes that individual health information can include, for example, medical imaging and laboratory test data, which can be obtained from electronic medical records of individuals).

	Accordingly, Claims 7-10 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claim 6.
	The above claims therefore cite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:
Claim 6 is purely directed to an abstract idea.

Accordingly, Claims 7-10 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.



Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea.  There are not any additional elements to consider under the 35 U.S.C. § 101 Subject Matter Eligibility analysis.  The limitations of Claim 6 of the instant Application only constitute a mental process, since these claimed limitations could be readily completed and carried-out by a human being with a pen and paper.


	
	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.



Step 1:
	Claim 11 falls within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claim 11 is directed to an abstract idea on the grounds set out in detail below.  Accordingly, Claims 12-20 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

Step 2A Prong 1:
	Claim 11 recites, in part, “determining, by a health science service provider ... a plurality of health factors that have an impact on health of individuals; ... collecting health data of an individual; ... determining, by the health science service provider, a subset of the plurality of health factors that have less than a threshold impact on the health indicator for the individual; and determining, by the health science service provider, a recommendation for the individual based at least partly on the health 

	These steps amount to a mental process, which constitutes a specific type of abstract idea, since the steps are analyzing health indicator information to determine one or more factors that impact the health of the individual.  Fundamentally, the steps can be determine through a mental process of a human being.  Additionally, these steps also amount to organizing human activity, which constitute a specific type of abstract idea.  Fundamentally, the steps are that of organizing human activity, and, more specifically, the steps fall within the sub-category of managing personal behavior or relationships or interactions between people, including following rules or instructions, including such steps as “... determining, by a health science service provider ... a plurality of health factors that have an impact on health of individuals; ... collecting health data of an individual; ... determining, by the health science service provider, a subset of the plurality of health factors that have less than a threshold impact on the health indicator for the individual; and determining, by the health science service provider, a recommendation for the individual based at least partly on the health indicator for the individual and the subset of the plurality of health factors, the recommendation including at least one action and at least one service.” which constitute organizing human activity (See, for example, [0037] of the Specification of the instant Application, which describes that individual health information can include, for example, medical imaging and laboratory test data, which can be obtained from electronic medical records of individuals).

	Accordingly, Claims 12-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claim.
	The above claims therefore cite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:
 Instructions to implement the Judicial Exception. MPEP 2106.05(f)
The claim limitations of Claim 1, including “... determining, by a health science service provider that includes one or more computing devices one or more processors and memory, ... generating, by the health science service provider, a model that includes the plurality of health factors; performing, by the health science service provider, a validation process for the model; ... [and] generating, by the health science service provider, a health indicator for the individual by applying the health data of the individual to the model;” constitute additional elements under Step 2A Prong 2.

	Claim 11 of the instant Application recites elements which include “... one or more computing devices having one or more processors and memory ... a model that includes the plurality of health factors; and performing, by the health science service provider, a validation process for the model; ... and generating, by the health science service provider, a health indicator for the individual by applying the health data of the individual to the model.”  Each of these computer elements is recited at a high level of generality (e.g., a generic computer performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea, since each computer element of Claim 11 of the instant Application, including “... one or more computing devices having one or more processors and memory ... a model that includes the plurality of health factors; and performing, by the health science service provider, a validation 

Accordingly, Claims 12-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.


Sep 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:

	Insignificant Extra-Solution Activity. MPEP 2106.05(g).  Well-Understood, Routine, Conventional Activity. 2106.05(d)

For example, Paragraphs [0091] and [0136] of the Specification of the instant Application describes aggregating health data from individuals, which is well-understood, routine, conventional activity, [0091], [0136] of the instant Application; MPEP 2106.05(d)).  The limitations of Claim 11, including “... determining, by a health science provider ... a plurality of health factors that have an impact on health of individuals; ... generating, by the health science service provider, a health indicator for the individual by applying the health data ...determining, by the health science service provider, a recommendation for the individual based at least partly on the health indicator for the individual and the subset of the plurality of health factors, the recommendation including at least one action and at least one service ...” constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.




	The claimed invention is directed to a data set and providing an output of data without significantly more.  The claims recite “... determining, by a health science service provider ... a plurality of health factors that have an impact on health of individuals; ... collecting health data of an individual; ... determining, by the health science service provider, a subset of the plurality of health factors that have less than a threshold impact on the health indicator for the individual; and determining, by the health science service provider, a recommendation for the individual based at least partly on the health indicator for the individual and the subset of the plurality of health factors, the recommendation including at least one action and at least one service,” which constitute the abstract idea of organizing human activity, and more specifically, managing personal behavior or relationships or interactions between people, including following rules or instructions.  This judicial exception is not integrated into a practical application because the disclosed limitations serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)), since merely reciting computing elements as tools to implement the abstract idea (e.g., generally linking) is not sufficient to integrate the abstract idea into a practical application (MPEP 2106.05(f)).

	
	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an 


Dependent Claims:

	Claim 2 recites wherein the health data of the individual includes at least one of sensor data, genetic information, physical activity information, laboratory test data, medical imaging data, information included in medical records of the individual, or behavioral, nutritional and environmental data for the individual.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 3 recites wherein the health indicator information includes at least one of clinical trials data, medical research information or other sources of data.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 4 recites wherein the health indicator information includes one or more algorithms developed in conjunction with a health development platform.  These limitations fall within the scope of abstract idea as set out above, since the limitations merely constitute a limitation that can be implemented by a mental process.



	Claim 7 recites wherein determining one or more indicators of the health of an individual includes: aggregating health data of a plurality of individuals; determining a model indicating health of individuals, wherein the model includes a plurality of factors that impact the health of the individuals; and evaluating the model with the health data of the plurality of individuals to generate one or more heath indicators of each individual of the plurality of individuals.  These limitations fall within the scope of abstract idea as set out above, since the limitations merely constitute a limitation that can be implemented by a mental process.

	Claim 8 recites further comprising: determining that the indicator of the health of the individual changed; and generating an additional recommendation with additional services opportunities based on a change to the indicator of the health of the individual.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 9 recites further comprising: generating a first user interface including the one or more indicators of the health of the individual; generating a second user interface including the recommendation with the services opportunities to increase the indicator of the health of the individual; and sending first data corresponding to the first user interface and second data corresponding to the second user interface.  These limitations fall within the scope of abstract idea as set out above.  Claim 9 further includes the additional element of “a computing device of the individual.”  Under the practical application analysis, this additional element merely courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking); MPEP 2106.05(d); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015), sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), computer receives and sends information over a network). 

	Claim 10 recites ... executing a health science application of a health service provider and the first user interface and the second user interface are displayed in conjunction with the health science application.  These limitations fall within the scope of the abstract idea as set out above.  Claim 10 further includes the additional element of “the computing device of the individual.”  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment or field of use.  Under the significantly more analysis, the MPEP and supporting case law indicate that a computing device is well-understood, routine, and conventional (courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking); MPEP 2106.05(d); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015), sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), computer receives and sends information over a network; Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015), a web browser’s back and forward button functionality). 

	Claim 12 recites wherein the at least one service is offered by a third-party service provider that is different from the health science service provider.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 13 recites wherein the health science service provider determines the plurality of health factors based at least partly on analyzing at least one of medical literature, medical research studies, clinical trials, or scientific literature.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 14 recites wherein the validation process for the model includes: generating a performance metric for the model; comparing the performance metric to at least one of one or more threshold performance metrics or a tolerance level for the performance metric; and modifying the model based at least partly on at least one of the performance metric being outside of a threshold performance metric or the performance metric being outside of the tolerance level for the performance metric.  These limitations fall within the scope of the abstract idea as set out above.



	Claim 16 recites wherein the health indicator corresponding to an estimate of a mortality risk of the individual.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 17 recites wherein the health indicator is determined based on a relative risk of the individual developing a cause of death, the relative risk comprising a combination of a first risk of developing the cause of death based on a first health factor of the plurality of health factors and a second risk of developing the cause of death based on a second health factor of the plurality of health factors.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 18 recites further comprising determining an additional subset of the plurality of health factors that have greater than an additional threshold impact on the health indicator of the individual, the additional subset of the plurality of health factors being different from the subset of the plurality of health factors and the additional threshold impact being greater than the threshold impact.  These limitations fall within the scope of the abstract idea as set out above.



	Claim 20 recites further comprising: obtaining additional health data of the individual that is collected subsequent to the health data of the individual; generating an additional health indicator of the individual based at least partly on the additional health data; and generating an additional recommendation for the individual based at least partly on the additional health indicator, the additional recommendation including an additional action and an addition service.  These limitations fall within the scope of the abstract idea as set out above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0300655 A1 to Lane, et al. (hereinafter 'Lane').

	Regarding Claim 1, Lane discloses a system comprising: one or more processors (processor, [0048]); 

and one or more computer-readable storage media storing instructions that are executable by the one or more processors to perform operations (... providing a processor, in electronic communication with at least one or more device adapted to receive and transmit specific incoming wellness information about the individual or group of individuals, [0009]; ... any appropriate devices, processors, or network paradigms operative to collect, transmit and/or receive information such as, in this case, wellness information ... [0048];... data storage and access can be used to create, update, and maintain the database of general population health information, such as SQL, JPQL, Microsoft Excel, and the like ... [0059]) comprising:

aggregating health data of an individual (... the system comprising at least one device adapted to receive and transmit incoming wellness information about the individual, at least one general population database, operative to receive the incoming wellness information from the at least one device and the general population information form the database, and to process the information to generate at least one digital biomarker sub-score indicative of the individual’s wellness according to the specific incoming wellness information as compared against the general population information .. [0013]);

analyzing health indicator information to determine one or more factors that impact the health of the individual (apparatus and methodologies are provided for receiving and analyzing physical, behavioral, emotional, social, demographic and/or environmental information about an individual or group to generate subscores indicative of the information, and utilizing the subscores to estimate or predict the overall wellness of the individual or group, Abstract; ... the system comprising at least one device adapted to receive and transmit incoming wellness information about the individual, at least one general population database, operative to receive the incoming wellness information from the at least one device and the general population information form the database, and to process the information to generate at least one digital biomarker sub-score indicative of the individual’s wellness according to the specific incoming wellness information as compared against the general population information ... [0013]);

generating one or more models that include the one or more factors (... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized heart rate data ..., [0063]);

evaluating the one or more models with respect to the health data of the individual (... process the information to general at least one digital biomarker subscore indicative of the user’s specific wellness information (e.g. “Health Subscore”).  The at least one Health Subscore being generated may depend on the information being requested, and upon the demographic, biometric and behavioral information being used.  The at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a health range, as compared to corresponding wellness information about a predetermined cohort of the general population ..., [0056]; ... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized hear rate data ..., [0063]; ... certain risks associated with the mortality of cardiovascular diseases can be generated based on the client’s age (Clientage), client’s gender (ClientGender), client’s BMI (ClientBMI), client’s daily average steps (ClientStepAvgActi), client’s medical diagnosis on cardiovascular diseases (ClientCarDis), and the effect of treatment on the client’s cardiovascular disease (CardioSitu), wherein general population distribution data regarding average daily steps, BMI, life expectancy, probabilities of dying, and mortality rates are also considered.  Logistic models can be used to predict mortality due to cardiovascular disease using the above incoming wellness information, and the results can be tabulated and stored ..., [0380]); and


determining one or more indicators of the health of the individual (... receiving and analyzing physical, behavioral, emotional, social, demographic and/or environmental information about an individual or group to generate subscores indicative of the information, and utilizing the subscores to estimate or predict the overall wellness of the individual or group ..., Abstract).


Regarding Claim 2, Lane discloses the system of claim 1, and Lane further discloses wherein the health data of the individual includes at least one of sensor data (... the one or more devices 12n may comprise wearables having at least one sensor operative to measure and record wellness information about the user(s) ..., [0051]), genetic information, physical activity information (... incoming wellness information may include information relating to general health-related conditions or metrics such as ... physical activity (e.g., daily or average step-count, bouts of activity in various intensity ranges, changes in activity patterns over time=, types of activity, frequency of activity, sitting time, standing time, sedentary time etc), [0052]), laboratory test data, medical imaging data, information included in ... use of physical, behavioral and environmental information about an individual or a group, at least some of the information being obtained and adapted from wearable devices, to measure, monitor and manage the individual’s or group’s health, Abstract), nutritional (the specific incoming wellness information may comprise information selected from ... nutrition ..., [0010]) and environmental data for the individual (... the use of physical, behavioral and environmental information about an individual or a group, Abstract).


Regarding Claim 3, Lane discloses the system of claim 1, and Lane further discloses wherein the health indicator information includes at least one of clinical trials data, medical research information or other sources of data (the present system may be adapted to receive incoming wellness information from a variety of sources, such information including, without limitation, physical, behavioural, social, demographic, and environmental information, [0008]).


Regarding Claim 4, Lane discloses the system of claim 1, and Lane further discloses wherein the health indicator information includes one or more algorithms developed in conjunction with a health development platform (... servers 110 may be programmed to receive wellness information and general population information, and to process the information using a suite of algorithms to simultaneously generate at least one Health Subscores and ViaMe scores may be transmitted back to the user at their at least one device 12n, [0053]).


... the present systems are operative to simultaneously and continuously generate both digital biomarker subscores and overall wellness scores, and to update each according to feedback and machine learning systems, such updating further incorporating information from the general population database and updating said database, [0012]; ... the at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a healthy range, as compared to corresponding wellness information about a predetermined cohort of the general population, [0056]; the present system further conveniently provides a feedback component where the general population information database 120 may be continuously and dynamically updated with wellness information collected from the end-users and their devices, [0059]).


Regarding Claim 6, Lane discloses a method comprising: determining one or more indicators of the health of an individual (apparatus and methodologies are provided for receiving and analyzing physical, behavioral, emotional, social, demographic and/or environmental information about an individual or group to generate subscores indicative of the information, and utilizing the subscores to estimate or predict the overall wellness of the individual or group, Abstract; ... the system comprising at least one device adapted to receive and transmit incoming wellness information about the individual, at least one general population database, operative to receive the incoming wellness information from the at least one device and the general population information form the database, and to process the information to generate at least one digital biomarker sub-score indicative of the individual’s wellness according to the specific incoming wellness information as compared against the general population information ... [0013]); 

Determining one or more actions that the individual can take to increase at least one indicator of the one or more indicators (... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g., increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]);

Determining an amount of increase in an indicator of the health of the individual for an action of the one or more actions (... where it is desirable to change one or more individual Health Subscores (e.g. increasing daily steps or daily activity), a corresponding positive change in the overall VivaMe Scores may also be achieved ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]);

Determining that the amount of increase is above a threshold level (for example, a threshold level can be the baseline level of steps, over which the extra 500 steps per day increase is defined; ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]); and

Generating a recommendation with service opportunities including the action to increase the indicator of the health of the individual (... providing such wellness indicators, disease predictors, and actionable information to clients on demand on a variety of devices, [0007]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]).


Regarding Claim 7, Lane discloses the method of claim 6, and Lane further discloses wherein determining one or more indicators of the health of an individual (apparatus and methodologies are provided for receiving and analyzing physical, behavioral, emotional, social, demographic and/or environmental information about an individual or group to generate subscores indicative of the information, and utilizing the subscores to estimate or predict the overall wellness of the individual or group, Abstract; ... the system comprising at least one device adapted to receive and transmit incoming wellness information about the individual, at least one general population database, operative to receive the incoming wellness information from the at least one device and the general population information form the database, and to process the information to generate at least one digital biomarker sub-score indicative of the individual’s wellness according to the specific incoming wellness information as compared against the general population information ... [0013]) includes:

... the use of physical, behavioral and environmental information about an individual or a group, Abstract; ... the system comprising at least one device adapted to receive and transmit incoming wellness information about the individual, at least one general population database, operative to receive the incoming wellness information from the at least one device and the general population information form the database, and to process the information to generate at least one digital biomarker sub-score indicative of the individual’s wellness according to the specific incoming wellness information as compared against the general population information ... [0013]);

Determining a model indicating health of individuals, wherein the model includes a plurality of factors that impact the health of the individuals (... the use of physical, behavioral and environmental information about an individual or a group, at least some of the information being obtained and adapted from wearable devices, to measure, monitor and manage the individual’s or group’s health, Abstract; ... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized heart rate data ..., [0063]; ... certain risks associated with the mortality of cardiovascular diseases can be generated based on the client’s age (Clientage), client’s gender (ClientGender), client’s BMI (ClientBMI), client’s daily average steps (ClientStepAvgActi), client’s medical diagnosis on cardiovascular diseases (ClientCarDis), and the effect of treatment on the client’s cardiovascular disease (CardioSitu), wherein general population distribution data regarding average daily steps, BMI, life expectancy, probabilities of dying, and mortality rates are also considered.  Logistic models can be used to predict mortality due to cardiovascular disease using the above incoming wellness information, and the results can be tabulated and stored ..., [0380]); and

Evaluating the model with the health data of the plurality of individuals to generate one or more health indicators for each individual of the plurality of individuals (... the use of physical, behavioral and environmental information about an individual or a group, at least some of the information being obtained and adapted from wearable  devices, to measure, monitor and manage the individual’s or group’s health, Abstract; ... process the information to general at least one digital biomarker subscore indicative of the user’s specific wellness information (e.g. “Health Subscore”).  The at least one Health Subscore being generated may depend on the information being requested, and upon the demographic, biometric and behavioral information being used.  The at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a health range, as compared to corresponding wellness information about a predetermined cohort of the general population ..., [0056]; ... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized hear rate data ..., [0063]; ... certain risks associated with the mortality of cardiovascular diseases can be generated based on the client’s age (Clientage), client’s gender (ClientGender), client’s BMI (ClientBMI), client’s daily average steps (ClientStepAvgActi), client’s medical diagnosis on cardiovascular diseases (ClientCarDis), and the effect of treatment on the client’s cardiovascular disease (CardioSitu), wherein general population distribution data regarding average daily steps, BMI, life expectancy, probabilities of dying, and mortality rates are also considered.  Logistic models can be used to predict mortality due to cardiovascular disease using the above incoming wellness information, and the results can be tabulated and stored ..., [0380]).




Determining that the indicator of the health of the individual changed (... where it is desirable to change one or more individual Health Subscores (e.g. increasing daily steps or daily activity), a corresponding positive change in the overall VivaMe Scores may also be achieved ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; .. IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]); and

Generating an additional recommendation with additional services opportunities based on a change to the indicator of the health of the individual (for example, “an additional recommendation” could include, based on a digital biomarker subscore that had already been generated, suggesting that an additional action is taken to modify the behavior of an individual, such as continuing to increase daily steps or continuing to reduce their alcohol/cigarette consumption; “an additional recommendation” can also be in addition to a social engagement service that is being utilized in combination with the present system; ... providing such wellness indicators, disease predictors, and actionable information to clients on demand on a variety of devices, [0007]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]; ... the present system may be used alone or in combination with other known social engagement services ..., [0062]).


Regarding Claim 9, Lane discloses the method of claim 6, and Lane discloses further comprising:

Generating a first user interface including the one or more indicators of the health of the individual (Lane explicitly discloses the use of a plurality of user interfaces, where a first user interface can be, for example, a desktop computer, and a second user interface can be, for example, a notebook computer; ... the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the present system for processing.  Such transmission may be via an appropriate means known in the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices such as heart rate monitors, smart watches, Fitbits, Garmins, medical devices, API, etc., [0051]);

Generating a second user interface including the recommendation with the services opportunities to increase the indicator of the health of the individual (Lane explicitly discloses the use of a plurality of user interfaces, where a first user interface can be, for example, a desktop computer, and a second user interface can be, for example, a notebook computer; ... the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the present system for processing.  Such transmission may be via an appropriate means known in the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices such as heart rate monitors, smart watches, Fitbits, Garmins, medical devices, API, etc., [0051]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g., increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]); and

Sending first data corresponding to the first user interface (the first data can be, for example wellness information data collected from at least one of the listed device options; ... the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the present system for processing.  Such transmission may be via an appropriate means known in the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices such as heart rate monitors, smart watches, Fitbits, Garmins, medical devices, API, etc., [0051]) and second data corresponding to the second user interface to a computing device of the individual (the second data can be, for example, digital biomarker subscores sent to one of the listed device options, including a user wearable device; ... the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the present system for processing.  Such transmission may be via an appropriate means known in the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices such as heart rate monitors, smart watches, Fitbits, Garmins, medical devices, API, etc., [0051]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g., increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]).


Regarding Claim 10, Lane discloses the method of claim 9, and Lane further discloses wherein the computing device of the individual is executing a health science application of a health science service provider (Fig. 4B of the Lane reference discloses a mobile smartphone device of a user which displays a health science application, Fig. 4B; ... the present system is operative to provide an interactive goal-setting “What If” Tool (see Fig. 4B), operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc., [0061]) and the first user interface and the second user interface are displayed in conjunction with the health science application (Lane explicitly discloses the use of a plurality of user interfaces, where a first user interface can be, for example, a desktop computer, and a second user interface can be, for example, a notebook computer; Fig. 4B of the Lane reference discloses a smartphone device of a user which displays a health science application that can have a first user interface displaying user physiological data inputs, such as steps and/or weight, for example, as well as a second user interface displaying, for example, a calculated and determined “VIVAME” score, for example, Fig. 4B; ... the devices being programmed to automatically and/manually measure and receive wellness information, and to transmit the incoming information to the present system for processing.  Such transmission may be via an appropriate means known in the art including, without limitation, via wired or wireless signaling, or via a plurality of user interfaces including, without limitation, desktop computers, notebook computers, laptop computers, mobile devices such as cellphones and tablets, or wearable devices such as heart rate monitors, smart watches, Fitbits, Garmins, medical devices, API, etc., [0051]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g., increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]).



Regarding Claim 11, Lane discloses a method comprising:

Determining, by a health science service provider that includes one or more computing devices having one or more processors and memory (... computer-implemented methods for determining wellness in an individual or group of individuals is provided, the method comprising providing a processor, in electronic communication with at least one or more device adapted to receive and transmit specific incoming wellness information about the individual or group of individuals ..., [0009]; ... incoming wellness information may be collected and received by the system automatically, manually (i.e. such as input by the individual or a health care provider) ..., [0050]), a plurality of health factors that have an impact on health of individuals (... the use of physical, behavioral and environmental information about an individual or a group, at least some of the information being obtained and adapted from wearable devices, to measure, monitor and manage the individual’s or group’s health, Abstract; ... providing a general population information database, in electronic communication with the processor, for receiving and transmitting general population information to the processor, and receiving, at the processor, the specific incoming wellness information, and processing same to generate at least one digital biomarker subscore (e.g., “Health Subscore(s)”) indicative of the individual’s wellness according to the specific wellness information, as compared against the general population information ..., [0009]);

Generating, by the health science service provider, a model that includes the plurality of health factors (... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized heart rate data ..., [0063]);

Performing, by the health science service provider (... incoming wellness information may be collected and received by the system automatically, manually (i.e., such as input by the individual or a health care provider) ..., [0050]), a validation process for the model (... the present systems are operative to simultaneously and continuously generate both digital biomarker subscores and overall wellness scores, and to update each according to feedback and machine learning systems, such updating further incorporating information from the general population database and updating said database, [0012]; ... the at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a healthy range, as compared to corresponding wellness information about a predetermined cohort of the general population, [0056]; the present system further conveniently provides a feedback component where the general population information database 120 may be continuously and dynamically updated with wellness information collected from the end-users and their devices, [0059]);

... providing a processor, in electronic communication with at least one or more device adapted to receive and transmit specific incoming wellness information about the individual or group of individuals, [0009]; ... any appropriate devices, processors, or network paradigms operative to collect, transmit and/or receive information such as, in this case, wellness information ... [0048]);

Generating, by the health science service provider (... incoming wellness information may be collected and received by the system automatically, manually (i.e., such as input by the individual or a health care provider) ..., [0050]), a health indicator for the individual by applying the health data of the individual to the model (... process the information to general at least one digital biomarker subscore indicative of the user’s specific wellness information (e.g. “Health Subscore”).  The at least one Health Subscore being generated may depend on the information being requested, and upon the demographic, biometric and behavioral information being used.  The at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a health range, as compared to corresponding wellness information about a predetermined cohort of the general population ..., [0056]; ... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized hear rate data ..., [0063]);

Determining, by the health science service provider (... incoming wellness information may be collected and received by the system automatically, manually (i.e. such as input by the individual or a health care provider) ..., [0050]), a subset of the plurality of health factors that have less than a threshold impact on the health indicator for the individual (for example, a threshold level can be the baseline level of steps, over which the extra 500 steps per day increase is defined; ... a user could determine whether increasing their steps per day by 50 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact; [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]);(... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., (e.g., either one of the increasing the steps per day by 500, or losing 5 lbs has less than a threshold impact on the health indicator for the individual, depending on the relative impact of each, when compared), [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; .... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086] and


Determining, by the health science service provider (... incoming wellness information may be collected and received by the system automatically, manually (i.e., such as input by the individual or a health care provider) ..., [0050]), a recommendation for the individual based at least partly on the health indicator for the individual (... providing such wellness indicators, disease predictors, and actionable information to clients on demand on a variety of devices, [0007]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]) and the subset of the plurality of health factors (where it is desirable to change one or more individual Health Subscores (e.g., increasing daily steps or daily activity), a corresponding positive change in the overall VivaMe Scores may also be achieved ... a user could determine whether increasing their steps per day by 50 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; .... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]... a user could determine whether increasing their steps per day by 50 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact; [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]), the recommendation including at least one action and at least one service (where a service constitutes providing wellness indicators to clients on a variety of devices, and the action includes individuals taking actions to modify their behavior; ... providing such wellness indicators, disease predictors, and actionable information to clients on demand on a variety of devices, [0007]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]).


Regarding Claim 12, Lane discloses the method of claim 11, and Lane further discloses wherein the at least one service is offered by a third-party service provider that is different from the health science service provider (for example, “a third-party service provider” can include an insurance company offering an insurance program and insurance products, a wellness company offering wellness support programs and wellness products, and/or any other social engagement service offered by a social engagement service that is separate and distinct from the health science service provider; ... the present system may be utilized to determine health risks, mortality, etc. and to more effectively assign or alter insurance programs or premiums, or to reward individuals based upon the generated Health Subscores and/or VivaMe Scores.  The present system may further be used to evaluate the outcomes of health and/or wellness programs, enabling the creation and optimization of health-related programs and products, insurance programs and products, and wellness support programs and products.  It is contemplated that the present system may be used alone or in combination with other known social engagement services ..., [0062]).


Regarding Claim 14, Lane discloses the method of claim 11, and Lane further discloses wherein the validation process for the model (... the present systems are operative to simultaneously and continuously generate both digital biomarker subscores and overall wellness scores, and to update each according to feedback and machine learning systems, such updating further incorporating information from the general population database and updating said database, [0012]; ... the at least one digital biomarker subscores may be generated in a manner that can be interpreted by the user as being high, low, or within a healthy range, as compared to corresponding wellness information about a predetermined cohort of the general population, [0056]; the present system further conveniently provides a feedback component where the general population information database 120 may be continuously and dynamically updated with wellness information collected from the end-users and their devices, [0059) includes:

Generating a performance metric for the model (... the present computer-implemented systems may collect and analyze wellness information about the user(s) to determine the user’s wellness according to specific health-related metrics (e.g. “Health Subscores”), as such specific metrics compare to the general population, and then utilizes some or all of the specific metrics to determine the user’s overall wellness (e.g. “VivaMe Score”), [0041]);

Comparing the performance metric to at least one of one or more threshold performance metrics (for example, a threshold level can be the baseline level of steps, over which the extra 500 steps per day increase is defined; ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; .... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]) or a tolerance level for the performance metric; and

for example, a threshold level can be the baseline level of steps, over which the extra 500 steps per day increase is defined; the present system is operative to provide an interactive goal-setting “What If” Tool ... operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc.  Where it is desirable to change one or more individual Health Subscores (e.g. increasing daily steps or daily activity), a corresponding positive change in the overall VivaMe Scores may also be achieved.  Accordingly, users or their health-care providers may experiment, set personal goals, or pose questions about how varying combinations of health behavior changes or changes in personal health subscores could impact their overall wellness score ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]) or the performance metric being outside of the tolerance level for the performance metric.


Regarding Claim 15, Lane discloses the method of claim 11, and Lane further discloses wherein the validation process utilizes a dataset that is different from an additional dataset used to generate the model (for example, “a dataset that is different from an additional dataset” can include the self-reported demographic information as the dataset of interest, and “a dataset” can include a dataset that includes a corresponding distribution of the general population; where the validation process can utilize a dataset that includes a corresponding distribution of the general population, and the additional dataset can include self-reported demographic information as the dataset of interest; ... generated by standardizing the information and comparing the information to similar information about a corresponding distribution of the general population, [0060]; ... the present computer-implemented system may be programmed to utilize various modeling techniques (e.g., Prediction, Estimation, etc.) ... a Prediction Model may be used where the user provides self-reported demographic information, without taking into account personalized heart rate data ..., [0063]).


	Regarding Claim 16, Lane discloses the method of claim 11, and Lane further discloses wherein the health indicator corresponds to an estimate of a mortality risk of the individual (... operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc., [0061]; ... the present computer-implemented systems may be operative to generate, based upon one or more of the Health Subscores, mortality rates associated with said one or more Health Subscores.  For example, mortality rates associated with the individual or group’s age, cardiovascular disease, diabetes, etc., may be determined, [0372]).


	Regarding Claim 17, Lane discloses the method of claim 11, and Lane further discloses wherein the health indicator is determined based on a relative risk of the individual developing a cause of death (... operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc., [0061]; mortality rate from age, [0373-0374]), the relative risk comprising a combination of a first risk of developing the cause of death based on a first health factor of the plurality of health factors (for example, “a first risk of developing the cause of death based on a first health factor” can be the number of steps a user takes per day; ... operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc. ... users or their health-care providers may experiment, set personal goals, or pose questions about how varying combinations of health behavior changes or changes in personal health subscores could impact their overall wellness score.  For example, a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]) and a second risk of developing the cause of death based on a second health factor of the plurality of health factors (for example, “a second risk of developing the cause of death based on a second health factor” can be the weight, in pounds (lbs), of a user; ... operative to estimate or predict how changes in behavior, personal characteristics, or specific subscores could impact their overall health, personal risk of disease, mortality, etc. ... users or their health-care providers may experiment, set personal goals, or pose questions about how varying combinations of health behavior changes or changes in personal health subscores could impact their overall wellness score.  For example, a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ..., [0061]).


	Regarding Claim 18, Lane discloses the method of claim 11, and Lane discloses further comprising determining an additional subset of the plurality of health factors that have greater than an additional threshold impact on the health indicator for the individual (for example, “an additional subset of the plurality of health factors” can include a combination of the two changes, as opposed to singly either the increasing their steps per day by 500, or losing 5 lbs, [0061]; ... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ... (e.g., the additional subset of the plurality of health factors could be, for example, a combination of the two changes, as opposed to singly either the increasing their steps per day by 500, or losing 5 lbs), [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]), the additional subset of the plurality of health factors being different from the subset of the plurality of health factors and the additional threshold impact being greater than the threshold impact (... a user could determine whether increasing their steps per day by 500 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact ... (e.g., the additional subset of the plurality of health factors could be, for example, a combination of the two changes, as opposed to singly either the increasing their steps per day by 500, or losing 5 lbs), where it can be determined that the additional subset of the plurality of health factors, including a combination of the two changes, can have the greatest overall positive impact, for example, [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... IncrMV is the amount of daily MV the client wishes to increase, [0085]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]).

	Regarding Claim 19, Lane discloses the method of claim 11, and Lane further discloses wherein the recommendation is determined based at least partly on one or more behavioral characteristics of the individual (... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]).

	Regarding Claim 20, Lane discloses the method of claim 11, and Lane discloses further comprising: 

Obtaining additional health data of the individual that is collected subsequent to the health data of the individual (... the present system further conveniently provides a feedback component where the general population information database 120 may be continuously and dynamically updated with wellness information collected from the end-users and their devices ... individual or group Health Subscores and/or VivaMe Scores can be fed back to the database, thereby periodically or continuously updating the general population with individual’s or group of individual’s data, [0059]); 

Generating an additional health indicator of the individual based at least partly on the additional health data of the individual (the present system further conveniently provides a feedback component where the general population information database 120 may be continuously and dynamically updated with wellness information collected from the end-users and their devices ... the general population data (i.e. population distribution information) accessed by the present processor may be organized, manipulated, and updated ... the general population database may be automatically (continuously or intermittently) updated as new population data becomes available.  Preferably, individual or group Health Subscores and/or VivaMe Scores can be fed back to the database, thereby periodically or continuously updating the general population with individual’s or group of individual’s data, [0059]);

Generating an additional recommendation for the individual based at least partly on the additional health indicator (... the general population data (i.e. population distribution information) accessed by the present processor may be organized, manipulated, and updated in any appropriate manner ... the general population database may be automatically (continuously or intermittently) updated as new population data become available.  Preferably, individual or group Health Subscores and/or VivaMe Scores can be fed back to the database, thereby periodically or continuously updating the general population with individual’s or group of individual’s data, [0059]), the additional recommendation including an additional action and an additional service (where a service constitutes providing wellness indicators to clients on a variety of devices, and the action includes individuals taking actions to modify their behavior; ... providing such wellness indicators, disease predictors, and actionable information to clients on demand on a variety of devices, [0007]; ... digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores, [0056]; ... the present system may be used alone or in combination with other known social engagement services ..., [0062]).





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claim 11 above, and further in view of US 2014/0114987 A1 to Hoeng, et al. (hereinafter 'Hoeng').

	Regarding Claim 13, Lane discloses the method of claim 11, and Lane further discloses wherein the health science service provider (... incoming wellness information may be collected and received by the system automatically, manually (i.e., such as input by the individual or a health care provider) ..., [0050]) determines the plurality of health factors (... a user could determine whether increasing their steps per day by 50 has more impact on the risk for diabetes than losing 5 lbs, or whether a combination of the two changes has the greatest overall positive impact; [0061]; ... the amount of daily MV contribution indicator (D595), which is a yes/no value that determines whether the MV subscore contributes to the calculation of the client’s overall wellness score, [0084]; ... the MV Rank can then be estimated based on the average daily MV and the appropriate distribution data of the average daily MV of the general population can be selected based on age and gender ..., [0086]).



	Hoeng discloses a method of generating biological impact factors based on scores that represent the biological impact of perturbations on a biological system (Abstract), including the human body ([0001]), further comprising ... determines the plurality of health factors based at least partly on analyzing at least one of medical literature (... the engines may be interconnected from time to time, and further connected from time to time to one or more databases, including a perturbations database, a measurable database, an experimental data database and a literature database ..., [0064]; ... the system 100 generates these computerized models based on at least one or the perturbations applied (e.g., exposure to an agent), the measurable quantities of interest, the outcome being studies (e.g., cell proliferation, cellular stress, inflammation, DNA repair), experimental data and knowledge obtained from scientific literature ..., [0087]), medical research studies (... the network modeling engine 112 may generate computational models that represent genetic information ... to medical information, in medical dataset ... a database could further include medical record data ..., [0108]), clinical trials (... the biological data used by the SRP engine 110 may be drawn from the literature, databases (including data from preclinical, clinical and post-clinical trials of pharmaceutical products or medical devices) ..., [0098]), or scientific literature (... the system 100 generates these computerized models based on at least one or the perturbations applied (e.g., exposure to an agent), the measurable quantities of interest, the outcome being studies (e.g., cell proliferation, cellular stress, inflammation, DNA repair), experimental data and knowledge obtained from scientific literature ..., [0087]).

Hoeng, [0098]).  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2018/0301227 A1 to Ball, et al. (hereinafter ‘Ball’) is directed to methods for identification of likelihood of health outcomes such as the development of a medical condition using health histories from genetically related individuals, further comprising analyzing a set of health history data to generate a health outcome score for a human subject, where the health outcome score is a measure of risk for the human subject to develop a pre-defined health outcome that is associated with the health outcome score, and reporting the health outcome score; US 2016/0354039 A1 to Soto, et al. (hereinafter ‘Soto’) is directed to methods for utilizing wireless physiological sensors, where sensor data can be utilized in predicting a user’s outcome to a medical intervention using one or more models; US 2018/0247713 A1 to Rothman (hereinafter ‘Rothman’) is directed to wearable sensor devices, where data can be collected, calibrated, normalized, and analyzed to generate and track health scores associated with a patient, where the wearable sensor devices can also predict and detect adverse health events; US 2013/0197924 A1 to Kocis, et al. (hereinafter ‘Kocis’) is directed toward a method for evaluating a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935.  The examiner can normally be reached on Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.C.W./Examiner, Art Unit 4183